DECISION
The application of the above-named defendant for a review of the sentence of 10 years on each of 4 counts of Burglary and 4 counts of Theft; all to be served concurrently; imposed on July 30,1982, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
This Board finds that the Defendant needs further structure in his life and the sentence imposed was not excessive considering all the circumstances.
We wish to thank Jeff Tanzer of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson